DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2138263 to Culf in view of US 2011/0024043 to Boock.
Regarding claims 1-4, 6-10, and 12-20 Culf discloses a transportation system with a wire feed system of motorized [0059, 0031] drive rolls (344 a, b, Fig. 3). A material source system (power feed, 347, 320) can provide a source material (powder, Fig. 3) that is heated with a laser source (305, [0046], Fig. 3). The laser can melt metal [0070] and the head provides gas, powder, and a laser beam (Fig. 3). The head may also be movable to meet the movement of the strip [0054]. Culf does not state that there is a die.
However, Boock discloses a system where some material is removed after deposition by a die [0023]. The transport system of Boock can also include pulleys [0081].
The advantage of utilizing a die is to ensure a desired shape or thickness of the finished product. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Culf by adding the die as in Boock in order to ensure a desired shape or thickness of the finished product.
Claims 1-4, 8-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0034982 to Fuwa in view of US 2011/0024043 to Boock.
Regarding claims 1-4, 8-9, and 11-20 Fuwa discloses a transport system (81, 82) with a mesh (22) (Fig. 9) and a powder bed (3) material source system (Fig. 3), and a laser that melts metal [0030].
Fuwa does not state that there is a die.
However, Boock discloses a system where some material is removed after deposition by a die [0023]. The transport system of Boock can also include pulleys [0081].
The advantage of utilizing a die is to ensure a desired shape or thickness of the finished product. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Fuwa by adding the die as in Boock in order to ensure a desired shape or thickness of the finished product.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0034982 to Fuwa in view of US 2011/0024043 to Boock and in further view of US 4,288,679 to LaRocca.
Fuwa/Boock does not discuss micro drilling. However, LaRocca discloses microdrilling with a laser beam that both creates the cavity and vaporizes the removed material.
The advantage of microdrilling with a laser beam is to both create the cavity and vaporize the removed material for cleaner machining. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Fuwa/Boock by adding the microdrilling with a laser beam as in LaRocca in order to both create the cavity and vaporize the removed material for cleaner machining.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2138263 to Culf in view of US 2011/0024043 to Boock and in further view of US 4,288,679 to LaRocca.
Culf/Boock does not discuss micro drilling. However, LaRocca discloses microdrilling with a laser beam that both creates the cavity and vaporizes the removed material.
The advantage of microdrilling with a laser beam is to both create the cavity and vaporize the removed material for cleaner machining. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Culf/Boock by adding the microdrilling with a laser beam as in LaRocca in order to both create the cavity and vaporize the removed material for cleaner machining.
Response to Arguments
Applicant argues that there is no discussion of using one or more pulleys to pull the substrate through the material source and past the heat source. The examiner respectfully disagrees. Boock discusses a heat source that is provided with the coating station in [0075] and the pulleys provide guidance for a time to the workpiece [0139], therefore for at least this reason the combination includes pulley(s) to pull the substrate through the material source and past the heat source. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761